United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Juana Diaz, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1170
Issued: December 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2011 appellant filed a timely appeal from a March 15, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on January 27, 2011.
FACTUAL HISTORY
On January 27, 2011 appellant, then a 41-year-old sales and service clerk, filed a
traumatic injury claim alleging that he was unloading mail trays from a general purpose
container on that day when he experienced pain and discomfort in his left waist and groin. He
1

5 U.S.C. § 8101 et seq.

provided a January 27, 2011 hospital record from Dr. Javier Echevarria, a general practitioner,
releasing him to duty effective February 3, 2011.
OWCP informed appellant in a February 8, 2011 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a medical report from a physician
explaining how the January 27, 2011 employment incident caused or contributed to his injury.2
In a January 27, 2011 report, Dr. Echevarria noted his findings in Spanish and English on
medical forms that were printed in Spanish.3 In a subsequent February 2, 2011 duty status
report, he related appellant’s account that lifting letter trays caused a lower back injury.
Dr. Echevarria diagnosed back pain and recommended a July 2, 2011 return-to-work date.
A January 27, 2011 lumbar x-ray obtained by Dr. Juan M. Ramos, a Board-certified
diagnostic radiologist, exhibited degenerative changes without acute abnormality.4
Appellant’s postmaster pointed out in a January 29, 2011 statement that he underwent
two surgeries in 2010.
By decision dated March 15, 2011, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that the accepted January 27, 2011 employment incident
caused or contributed to a diagnosed condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,5
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.6 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
2

OWCP pointed out that appellant’s claim was originally received as a simple, uncontroverted case resulting in
minimal or no time loss from work and payment was approved for limited medical expenses without formal
adjudication.
3

Most of the report’s English portion was illegible.

4

Appellant also submitted chemistry and hematology evaluations and electrocardiogram results dated
January 27, 2011.
5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

6

R.C., 59 ECAB 427 (2008).

7

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

the time and place and in the manner alleged. Second, the employee must submit evidence, in
the form of medical evidence, to establish that the employment incident caused a personal
injury.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant unloaded mail trays from a general purpose container on
January 27, 2011, but denied his claim on the basis that the medical evidence did not sufficiently
establish that this employment incident was causally related to a lower back, waist or groin
injury. The case record, however, does not contain a translation of the Spanish portions of
Dr. Echevarria’s January 27, 2011 report. The Board has held that it is unreasonable for OWCP
to deny a claim before it attempts to secure an accurate translation of the relevant evidence.10
For OWCP and the Board to properly consider all evidence of record and accurate translation of
the Spanish portion of Dr. Echevarria’s report is needed. Therefore, the case will be remanded
for this purpose and, after conducting such further development as it may find necessary, OWCP
shall issue an appropriate merit decision.11
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for
further development of the record.

8

T.H., 59 ECAB 388 (2008).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

See also Armando Colon, 41 ECAB 563 (1990) (OWCP abused its discretion in denying an employee’s request
for reconsideration on the grounds that the evidence submitted lacked probative value because it was in a foreign
language); Patrick T. Wall, Docket No. 01-1802 (issued March 26, 2002).
11

M.T., Docket No. 09-208 (issued November 9, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: December 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

